Title: From George Washington to Major General Alexander McDougall, 25 May 1780
From: Washington, George
To: McDougall, Alexander



Dr Sir
Head qrs Morris Town May 25. 1780

Since I wrote requesting You to join me at this Camp, some events have taken place, which will make it necessary for me to alter the arrangements I then had in contemplation. This being the case, You will be pleased to remain for the present where You are till You hear from me. I am Dr sir with great regard & esteem Yr Most Obedt st

Go: Washington

